Citation Nr: 0125227	
Decision Date: 10/24/01    Archive Date: 10/29/01

DOCKET NO.  01-07 160	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether the veteran submitted a timely notice of disagreement 
with the December 1997 decision of the Montgomery, Alabama, 
Regional Office's Committee on Waivers and Compromises 
denying waiver of recovery of an overpayment of Department of 
Veterans Affairs improved pension benefits in the amount of 
$13,486.00.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel




INTRODUCTION

The veteran had active service from January 1964 to December 
1967.  This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a December 1997 decision of the 
Committee on Waivers and Compromises (Committee) of the 
Montgomery, Alabama, Regional Office (RO) which denied the 
veteran's request for waiver of recovery of an overpayment of 
Department of Veterans Affairs (VA) improved pension benefits 
in the amount of $13,486.00 upon its finding of bad faith.  
The veteran was informed in writing of the adverse decision 
and his appellate rights on December 12, 1997.  

In May 2001, the RO notified the veteran that he had been 
previously informed of an overpayment of VA improved pension 
benefits in the amount of $11,280.00.  In May 2001, the 
veteran submitted a request for waiver of recovery of the 
overpayment in the calculated amount.  The veteran's request 
was received by the RO on May 29, 2001.  The RO construed the 
veteran's request as both a notice of disagreement with the 
December 1997 Committee's decision denying waiver of recovery 
of an overpayment of VA improved pension benefits in the 
amount of $13,486.00 and a request for waiver of an 
overpayment of VA improved pension benefits in the amount of 
$4,123.00.  

In June 2001, the Committee denied the veteran's request for 
waiver of recovery of an overpayment of VA improved pension 
benefits in the amount of $4,123.00 upon its determination 
that he had not submitted a timely waiver request.  In June 
2001, the RO issued a statement of the case to the veteran 
and his accredited representative which determined that the 
veteran had not submitted a timely notice of disagreement 
with the December 1997 Committee decision.  In August 2001, 
the veteran submitted an Appeal to the Board (VA Form 9) 
which may be reasonably construed as a notice of disagreement 
with the Committee's June 2001 decision.  The veteran has 
been represented throughout this appeal by the American 
Legion.  




FINDINGS OF FACT

1.  In December 1997, the Committee denied the veteran's 
request for waiver of recovery of an overpayment of VA 
improved pension benefits in the amount of $13,486.00 upon 
its finding of bad faith.  On December 12, 1997, the veteran 
was informed in writing of the adverse decision and his 
appellate rights.  

2.  The veteran did not submit a notice of disagreement with 
the Committee's December 1997 determination within one year 
of notice of the adverse decision.  


CONCLUSION OF LAW

The veteran did not submit a timely notice of disagreement 
with the December 1997 Committee denial of waiver of recovery 
of an overpayment of VA improved pension benefits in the 
amount of $13,486.00.  38 U.S.C.A. § 7105 (West 1991); 38 
C.F.R. §§ 20.201, 20.302(a) (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The statutes governing the adjudication of claims for VA 
benefits have recently been amended.  The amended statutes 
direct that, upon receipt of a complete or substantially 
complete application, the VA shall notify the veteran of any 
information and any medical or lay evidence not previously 
provided to the VA that is necessary to substantiate his 
claim.  The VA shall make reasonable efforts to assist the 
veteran in obtaining evidence necessary to substantiate his 
claim.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, §§ 3, 4, 114 Stat. 2096, 2096-2099 (2000), enacted 
at 38 U.S.C.A. §§ 5103, 5103A, 5107(West Supp. 2001).  The 
Secretary of the VA has recently issued amended regulations 
implementing the VCAA.  66 Fed. Reg. 45, 620 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R §§ 3.102, 3.159, 
3.326(a)).  In reviewing the issue of whether the veteran 
submitted a timely notice of disagreement with the 
Committee's December 1997 decision, the Board observes that 
the VA has secured or attempted to secure all relevant 
documentation to the extent possible.  There remains no issue 
as to the substantial completeness of the veteran's claim.  
The veteran has been advised by the statement of the case of 
the evidence that would be necessary for him to substantiate 
his claim.  Any duty imposed by VCAA, including the duty to 
assist and to provide notification, has been met.  

In September 1997, the RO informed the veteran of an 
overpayment of VA improved pension benefits in the amount of 
$13,486.00 and both his waiver and appellate rights.  In 
October 1997, the veteran requested waiver of the overpayment 
in the calculated amount.  In December 1997, the Committee 
denied waiver of recovery of an overpayment of VA improved 
pension benefits in the amount of $13,486.00 upon its finding 
of bad faith.  On December 12, 1997, the veteran was informed 
in writing of the adverse decision and his appellate rights.  
In May 2001, the veteran submitted a document which the RO 
construed as a notice of disagreement with the December 1997 
Committee decision denying waiver of recovery of an 
overpayment of VA improved pension benefits in the amount of 
$13,486.00.  In his August 2001 Appeal to the Board (VA Form 
9), the veteran advanced that he had a significant disability 
which precluded a "rapid response" to the Committee's notice.  
He asserted that it was unethical to deny his waiver request 
upon his failure to promptly reply to the Committee's 
decision.  

The threshold question to be answered is whether the veteran 
submitted a timely notice of disagreement.  The VA imposes 
certain duties on a veteran seeking VA benefits.  If he 
disagrees or is otherwise dissatisfied with a RO's decision, 
the veteran must express his disagreement with the 
determination by filing both a notice of disagreement and a 
substantive appeal following the issuance of a statement of 
the case.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§§ 20.201, 20.202, 20.302 (2001).  As to the first step of 
initiating appellate review, the veteran is required to 
submit a notice of disagreement within one year from the date 
of notice of the adverse decision.  38 C.F.R. § 20.302(a) 
(2001).  If he had not submitted a timely notice of 
disagreement, then his appeal fails.  See Barnett v. Brown, 
83 F.3d 1380, 1383 (Fed. Cir. 1996).  

As noted by the RO in its July 2001 statement of the case, 
the veteran did not submit any document which could 
reasonable be construed as a notice of disagreement with the 
Committee's December 1997 decision prior to May 2001, some 
three years after the date of notice to the veteran of the 
adverse decision.  Therefore, the Board concludes that the 
veteran did not submit a timely notice of disagreement with 
the Committee's December 1997 determination.  In the absence 
of a timely notice of disagreement, the decision is final and 
the Board does not have jurisdiction over the issue.  The 
record does indicate that the veteran suffers from chronic 
intercerebral hemorrhage residuals which affect his mental 
abilities.  However, this fact is inadequate to cure the 
Board's lack of jurisdiction over the issue on appeal.  


ORDER

The veteran did not submit a timely notice of disagreement 
with the December 1997 Committee denial of waiver of recovery 
of an overpayment of VA improved pension benefits in the 
amount of $13,486.00 and the appeal is denied.  


REMAND

The veteran has submitted a timely notice of disagreement 
with the Committee's June 2001 determination that he did not 
submit a timely request for waiver of an overpayment of VA 
improved pension benefits in the amount of $4,123.00.  The RO 
did not subsequently issue either a statement of the case or 
a supplemental statement of the case to the veteran and his 
accredited representative which addressed that issue.  The 
United States Court of Appeals for Veterans Claims (Court) 
has directed that where a veteran has submitted a timely 
notice of disagreement with an adverse decision and the RO 
has not subsequently issued a statement of the case 
addressing the issue, the Board should remand the issue to 
the RO for issuance of a statement of the case.  Manlincon v. 
West, 12 Vet. App. 238, 240-241 (1999).  Accordingly, this 
case is REMANDED for the following action:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000) is completed.  In particular, the 
RO should ensure that the new 
notification requirements and development 
procedures contained in 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West Supp. 
2001) and 66 Fed. Reg. 45, 620 (Aug. 29, 
2001) (to be codified as amended at 
38 C.F.R §§ 3.102, 3.159, 3.326(a)) are 
fully met.  

2.  The RO should then issue a statement 
of the case to the veteran and his 
accredited representative which addresses 
the issue of whether the veteran 
submitted a timely request for waiver of 
recovery of an overpayment of VA improved 
pension benefits in the amount of 
$4,123.00.  The veteran should be given 
the opportunity to respond to the 
statement of the case.  

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's claim must be afforded expeditious treatment by 
the RO.  The law requires that all claims that are remanded 
by the Board or the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See the Veterans' Benefits Improvement Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994) and 38 
U.S.C.A. § 5101 (West 1991) (Historical and Statutory Notes).  
In addition, the Veterans Benefits Administration's 
ADJUDICATION PROCEDURE MANUAL, M21-1, Part IV, directs the RO 
is to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV. Paras. 8.44-8.45 and 38.02-38.03.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration.  The purpose of this REMAND is to allow for 
due process of law.  No inference should be drawn regarding 
the final disposition of the veteran's claim.  



		
	C.W. Symanski
	Member, Board of Veterans' Appeals

 

